Citation Nr: 0835897	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  07-08 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Basic eligibility for nonservice-connected pension 
benefits.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1980 to August 
1980. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims. 

A review of the record reveals that, in a March 2008 rating 
action, the RO denied the veteran's claim for service 
connection for post-traumatic stress disorder (PTSD).  In May 
2008, the veteran submitted a statement indicating his 
disagreement with this decision, as well as an April 2008 
disciplinary report from the Department of Corrections 
institution at which he is incarcerated, which reveals that 
the veteran had self inflicted injuries to his throat and 
left arm.  The veteran has reported that these wounds were a 
suicide attempt brought on by his PTSD.  In addition, 
attached to this report was an unsigned handwritten note, 
which reads, "Please note inmate [veteran] had a total PTSD 
Army related suicide attempt due to the Appeal."  This 
matter is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran in this case is incarcerated at a correctional 
institute in Florida.  Although he appears to recognize the 
administrative difficulties with his situation, he 
nevertheless, requested a personal hearing before a member of 
the Board at the RO.  Although VA is not authorized to direct 
his release for such purposes, some penal institutions have, 
in certain cases, permitted an incarcerated veteran to attend 
a VA hearing.  Although in the end the veteran may not appear 
for any hearing that is scheduled, given his request, one 
should be scheduled.  

Accordingly, this case is remanded for the following:  
The RO/AMC should schedule the veteran for a 
hearing at a local VA office before a Member 
of the Board, undertaking any administrative 
action as may be appropriate given the 
veteran's incarceration at a Florida 
correctional facility.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


